Citation Nr: 1311061	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  07-32 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected sinusitis, including on an extraschedular basis. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to April 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied the Veteran's claim for an increased disability rating for service-connected sinusitis.  

This appeal was previously before the Board in April 2011.  In that decision, it was found that the issue of entitlement to a TDIU had been raised by the record.  The Board then remanded both the increased rating claim for sinusitis and the TDIU claim for further development.  

For the reasons described below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.

The Board's prior remand instructed the RO to afford the Veteran a new and contemporaneous VA examination to accurately assess the severity of his service-connected sinusitis.  The requested examination was conducted in August 2011.  Based on the examination report findings, the RO subsequently increased the Veteran's disability rating to 50 percent, effective May 16, 2006, the date of his increased rating claim, and noted that this was the maximum schedular rating available for his service-connected sinusitis under the provision of 38 C.F.R. § 4.97, Diagnostic Code 6512.  Notably, however, there is no evidence to show that the RO considered whether an extraschedular rating may have been applicable with respect to his service-connected sinusitis.  Consequently, the RO did not issue a supplemental statement of the case (SSOC) to address this issue.  Moreover, there is no indication in the record that the Veteran was provided an opportunity to indicate whether the maximum 50 percent schedular rating satisfied his appeal with respect to his increased rating claim.  

Accordingly, on remand, the RO should again adjudicate the Veteran's increased rating claim for sinusitis on appeal.  In particular, the RO should determine whether referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is warranted.  If his claim ultimately is not granted to his satisfaction, then he and his representative should be issued an SSOC with respect to the claim.

With respect to the Veteran's TDIU claim, the Board notes that the August 2011 VA examiner was additionally asked to opine whether the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  In the examination report, the VA examiner noted that the Veteran was employed full time at the Port Authority.  The examiner then provided the opinion that as a result of his nasal sinus disease, which resulted in incapacitating episodes and also aggravated his mood disorder, the Veteran was precluded from substantially gainful employment of his professional classification.  Thus, the examiner's opinion appears to be inconsistent with his earlier finding that the Veteran was employed full time.

This inconsistency is not mitigated by the other evidence of record.  In his October 2007 VA Form 9, the Veteran indicated that he had been removed from his prior work location to prevent further health problems.  A later February 2008 VA mental disorders examination indicated that the Veteran was unemployed, but that he was employable.  

Based on the evidence of record, it is unclear whether the Veteran is currently gainfully employed such as to preclude his entitlement to TDIU.  See 38 C.F.R. § 4.16(a) (2012) (marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment); see also Faust v. West, 13 Vet. App. 342, 356 (2000).  

Accordingly, the Veteran's TDIU claim must also be remanded in order to seek verification from the Veteran as to whether he is currently gainfully employed.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and ask that he return the completed form together with supporting evidence, including evidence of current unemployment, to support his TDIU claim.

2.  Thereafter, readjudicate the Veteran's claims on appeal.  Adjudication of his increased rating claim for sinusitis should also consider whether referral to the Under Secretary for Benefits or the Director of the C&P Service for consideration of an extraschedular rating is warranted.  
 
If these claims are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


